Citation Nr: 0522716	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for panic attacks with 
manic depression.

3.  Entitlement to service connection for chronic low back 
pain.

4.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States





INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Reno, Nevada Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the issues listed on the title page as well as the issue of 
entitlement to service connection for chronic bronchitis.  
While the veteran filed substantive appeals on the 
aforementioned issues, he did not file a substantive appeal 
with the denial of service connection for chronic bronchitis.  
Accordingly, the issue of service connection for chronic 
bronchitis is not on appeal and the Board does not have 
jurisdiction of that issue.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

2.  The veteran did not engage in combat with the enemy 
during his period of active military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his military 
service or to any verified or verifiable in-service stressor.

2.  There is no competent medical nexus evidence of record 
indicating the veteran developed panic attacks or depression, 
during or as a result of his service in the military.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic low back pain, to 
degenerative disc disease of the lumbar spine, during or as a 
result of his service in the military.  


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

2.  Panic attacks with depression was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).  

3.  Chronic low back pain, to include degenerative disc 
disease of the lumbar spine, was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of March 2002 and July 2003 VA 
letters, prior to the December 2002 and August 2003 rating 
decisions.  The veteran was notified of the evidence 
necessary to substantiate claims of service connection for 
dislocation of the right collarbone with muscle atrophy and 
postnasal septoplasty with deformity.  The RO also notified 
the veteran of the responsibilities of VA and the veteran in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
manner to VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
either submit any evidence in his possession or advise VA of 
any additional relevant evidence, so that VA could help by 
getting that evidence.  The RO notified the veteran again in 
October 2004.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  Here, the 
Board notes that the veteran's service medical and 
administrative personnel records are unavailable.  The RO 
informed the veteran that his records were destroyed in the 
1973 fire at the National Personnel Records Center.  The 
Board recognizes that it has a heightened obligation to 
assist the veteran in the development of his case, and to 
explain findings and conclusions, as well as carefully 
consider the benefit of the doubt rule when records in the 
possession of the government are presumed to have been 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).

The RO requested that the veteran fill out the 13055 form, so 
that VA could search for his service medical records in the 
Records Management Center by date of treatment.  The veteran 
submitted the form, and the RO subsequently requested a 
search from alternate sources.  The RO received a Surgeon 
General Office record for the veteran's service.  The Board 
finds that, based on the RO's efforts and the responses from 
the service department, it is reasonably certain that the 
veteran's service medical records are no longer available and 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3)); see also Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

The RO also obtained the veteran's VA medical records and the 
RO requested documentation from private physicians.  The 
private physicians did not submit treatment records, but did 
submit letters reporting treatment of the veteran.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, based on the discussion set forth below, the Board 
finds no examination or opinion necessary.  

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002). For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic." When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service. A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service. See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service. This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2003).

PTSD

The veteran contends that he is entitled to service 
connection for PTSD on the basis of stressful events which 
occurred during his service in the Korean Conflict.   The 
veteran reported that he was in North Korea after the 
Armistice signed and that refugees would come into camp and 
steal things.  He reported that he awoke on night to find a 
North Korean holding a knife over him and when someone turned 
on the light, the person ran out a hole in the tent, and he 
heard shooting afterward.  The veteran does not allege and 
the evidence does not show that he engaged in combat with the 
enemy during active service.  The veteran reported that his 
MOS in service was in personnel in an infantry unit.  His DD 
214 shows his MOS as clerk typist in the 72nd Engineering 
Company of the 5th Infantry Regiment. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 
3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct 1999).  
That opinion further states that the phrase "engaged in 
combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99. If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

The CAVC held that the evidence does not need to show that 
the veteran personally participated in the event or credibly 
support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

Although the service medical records are not available, the 
veteran has not indicated that he received treatment for 
psychiatric disorder in service.  Moreover, there is no 
medical evidence showing complaints, diagnoses or treatment 
for PTSD during the first year following service.

The definitive issue in this case is whether the veteran has 
posttraumatic stress disorder and whether it is due to his 
in-service exposure to stressful events.  This question is 
medical in nature and requires competent medical evidence.  
The veteran's belief that he has posttraumatic stress 
disorder from the stressors he experienced in Korea during 
the Korean Conflict does not constitute such competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (the Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(the Court held that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).  Consequently, competent medical 
evidence is required to substantiate his claim for service 
connection.

VA outpatient medical records dated from 2001 to 2003 show 
ongoing treatment and counseling for PTSD.  In VA evaluations 
in December 2001 and May 2002, the VA mental health 
professionals note that the veteran reported the nighttime 
knife incident in Korea and that he has flashbacks, startle 
reactions, avoids bridges and camping.  The diagnoses 
included PTSD.  

In an August 2002 letter, the veteran's former private 
physician, Dr. Katz, stated that he knew the veteran saw a 
psychologist for a panic attacks.  

The Board notes that these diagnoses are based on the 
veteran's own account of in-service stressors while stationed 
in Korea.  The CAVC has determined that the history that the 
veteran provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the probative value of diagnoses of PTSD are greatly 
reduced by the fact that they are not shown to have been 
based on a review of the claims file or other detailed 
medical history.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, the diagnoses of PTSD contained 
in the record is not supported by a verified stressor.  In 
fact, CAVC has held that simple because a physician or other 
health care professional accepted the veteran's description 
of his wartime experiences as credible and diagnosed the 
veteran with PTSD does not mean that the BVA was required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  The Board notes that the record does not contain 
any buddy statements to support the occurrence of this 
incident in service.

In conclusion, as there is no probative supporting evidence 
that the claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Panic attacks with depression

The veteran contends that his panic attack disorder with 
depression developed due to his service.  Although service 
medical records are not available, SGO records were obtained 
and only show treatment for measles.

VA medical records from 2000 to 2003 show various diagnoses 
including panic attacks with manic depression, panic 
disorder, bipolar disorder.  In an August 2002 letter, Dr. 
Katz, stated that he treated for approximately 20 years 
beginning in 1978 and that he was aware you had panic 
attacks.  Dr. Katz stated that you received treatment from a 
psychologist for such.

To summarize, panic attacks with depression and/or panic 
disorder, was first found many years after service, and as 
there is no post service medical evidence or opinion relating 
these conditions to the veteran's active duty, it cannot be 
said that they had their onset during service.  

The veteran's contentions as to etiology of these conditions 
have been considered, and it is noted that he is competent as 
a layperson to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Chronic low back pain

The veteran contends that his low back disorder was due to 
his service.  Although service medical records are not 
available, SGO records were obtained and only show treatment 
for measles.

VA medical records from 2000 to 2003 show various diagnoses 
including chronic low back pain and degenerative disc disease 
of L4-S1.  

In an August 2002 letter, Dr. Katz stated that he treated for 
approximately 20 years beginning in 1978 for chronic low back 
pain with spasms and that you were previously treated by Dr. 
D. Schwartz with hospitalizations at a now closed hospital.  
The records from Dr. Schwartz and the closed hospital were 
not available.

To summarize, chronic low back pain, was first found many 
years after service, and as there is no post service medical 
evidence or opinion relating these conditions to the 
veteran's active duty, it cannot be said that they had their 
onset during service.  

The veteran's contentions as to etiology of these conditions 
have been considered, and it is noted that he is competent as 
a layperson to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

ORDER

Service connection for posttraumatic stress disorder is 
denied.

Service connection for panic attacks with depression is 
denied.

Service connection for chronic low back pain disorder is 
denied.




REMAND

While service medical records are not available, the 
veteran's DD 214 does show that he served as a clerk typist 
in an infantry regiment while in Korea.  The veteran reported 
that he was exposed to loud machine gunfire.  VA audio 
examination in July 2002 revealed profound high frequency 
sensorineural hearing loss in both ears with noise exposure 
in service.  However, the examination report did not state 
whether there was any relationship between the veteran's 
hearing loss and his service. 

In view of the above, this matter is REMANDED to the RO or 
AMC for the following actions:

1.  The veteran should be afforded a VA 
audio examination to determine the 
etiology of the veteran's hearing loss.  
All special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should opine 
on whether it is as least as likely as 
not that the hearing loss is related to 
active service.  A complete rationale 
based on the facts and medical principles 
should be provided.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


